Case 1:16-cv-20872-JAL Document 263 Entered on FLSD Docket 11/25/2020 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 16-20872-CIV-LENARD/GOODMAN

  JESUS LAZARO COLLAR,

        Plaintiff,

  v.

  ABALUX, INC. and
  JUAN D. CABRAL,

        Defendants.
  _______________________________/

    ORDER ADOPTING OMNIBUS REPORT AND RECOMMENDATIONS ON
   DEFENDANTS’ MOTION TO DETERMINE APPELLATE SANCTIONS AND
   FOR AN AWARD OF FEES RELATED TO THESE PROCEEDINGS, AND ON
   DEFENDANTS’ MOTION FOR RELEASE OF FUNDS FROM SUPERSEDEAS
                         BOND (D.E. 262)

        THIS CAUSE is before the Court on Magistrate Judge Jonathan Goodman’s

  Omnibus Report and Recommendations on Defendants’ Motion to Determine Appellate

  Sanctions and for an Award of Fees Related to These Proceedings, and on Defendants’

  Motion for Release of Funds from Supersedeas Bond, (“Report,” D.E. 262), issued

  November 9, 2020. Judge Goodman recommends: (1) awarding Defendants $15,920.00 in

  attorneys’ fees for defending Plaintiff’s counsel’s frivolous appeal of the order granting

  sanctions (calculated as 39.8 hours at $400 per hour); (2) awarding $2,000.48 in costs

  incurred defending Plaintiff’s counsel’s frivolous appeal; and (3) granting Defendants’

  Motion for an Order Lifting the Stay of Execution and Directing the Clerk of Court to

  Disburse Funds from the Supersedeas Bond Along with Accrued Interest to satisfy the
Case 1:16-cv-20872-JAL Document 263 Entered on FLSD Docket 11/25/2020 Page 2 of 3




  $27,171.80 in fees and costs awarded on March 6, 2019, directing the Clerk to calculate

  post-Judgment interest on the $27,171.80 awarded on March 6, 2019 through the date of

  payment, and directing the Clerk to pay this total amount to counsel for Defendants, Leslie

  Langbein, in partial satisfaction of the total sanctions award at the trial and appellate levels.

  (Report at 15, 17-19.)

         The Report provides the Parties with fourteen (14) days to file objections. As of the

  date of this Order, no objections have been filed. Failure to file objections shall bar parties

  from attacking on appeal the factual findings contained in the report. See Resolution Trust

  Corp. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

         Therefore, after an independent review of the Report and record, it is hereby

  ORDERED AND ADJUDGED that:

         1.     The Omnibus Report and Recommendations on Defendants’ Motion to

                Determine Appellate Sanctions and for an Award of Fees Related to These

                Proceedings, and on Defendants’ Motion for Release of Funds from

                Supersedeas Bond (D.E. 262) is ADOPTED;

         2.     Appellees/Defendants’ Verified Combined Motion to Determine the Amount

                of Appellate Sanctions to be Levied and for an Award of Fees Related to

                these Proceedings (D.E. 242) is GRANTED as follows:

                a)      Defendants are awarded $15,920.00 in attorneys’ fees for defending

                        Plaintiff’s counsel’s frivolous appeal of the order granting sanctions,

                        for which sum let execution issue; and



                                                 2
Case 1:16-cv-20872-JAL Document 263 Entered on FLSD Docket 11/25/2020 Page 3 of 3




              b)    Defendants are awarded $2,000.48 in costs incurred defending

                    Plaintiff’s counsel’s frivolous appeal, for which sum let execution

                    issue;

        3.    Defendants’ Verified Motion for an Order Lifting Stay of Execution and

              Directing Clerk to Disburse Funds from the Supersedeas Bond Along with

              Accrued Interest to Satisfy the Court’s March 6, 2019 Order (D.E. 243) is

              GRANTED as follows:

              a)    The stay of collections pending appeal (see D.E. 207) is LIFTED;

                    and

              b)    The Clerk of Court is instructed to calculate post-judgment interest on

                    the $27,171.80 awarded on March 6, 2019 (see D.E. 197) through the

                    date of payment and then pay the total amount to counsel for

                    Defendants, Leslie Langbein, in partial satisfaction of the total

                    sanctions awarded at the trial and appellate levels.

        DONE AND ORDERED in Chambers at Miami, Florida this 25th day of

  November, 2020.


                                         ____________________________________
                                         JOAN A. LENARD
                                         UNITED STATES DISTRICT JUDGE




                                            3
